 

Exhibit 10.2

 

SECURITIES EXCHANGE AGREEMENT

 

This SECURITIES EXCHANGE AGREEMENT (this “Agreement”) is made effective as of
March 13, 2015, by and between Electronic Cigarettes International Group, Ltd.
(the “Company”), and _________ (the “Lender”).

 

RECITALS

 

WHEREAS, the Company and the Lender are parties to the Company’s 6% Senior
Convertible Note dated April 22, 2014 (the “Original Note”), the First Amendment
to the Original Note dated June 3, 2014 (the “First Amendment”), the Second
Amendment to the Original Note dated August 20, 2014 (the “Second Amendment”)
and the Third Amendment to the Original Note dated October 15, 2014 (the “Third
Amendment” and collectively with the First Amendment and the Second Amendment,
the “Amendments” and the Original Note as amended by the Amendments, the “6%
Convertible Note”);

 

WHEREAS, the Company and the Lender are parties to the Securities Purchase
Agreement dated as of April 22, 2014, as amended by the First Amendment to
Securities Purchase Agreement dated June 3, 2014, the Amendment No. 2 to
Securities Purchase Agreement and Closing Certificate dated August 20, 2014 and
Amendment No. 3 to Securities Purchase Agreement dated October 15, 2014
(collectively with the amendments, the “Securities Purchase Agreement”) pursuant
to which the Company and the Lender have certain rights and obligations;

 

WHEREAS, the Company and the Lender have agreed to enter into this Agreement
pursuant to which all rights and obligations under the 6% Convertible Note and
the Securities Purchase Agreement are exchanged for $13.0 million to be paid by
the Company to the Lender, a 0.40% Unsecured Note in the principal amount of
$1.8 million in substantially the form set forth in Exhibit A hereto (the “New
Note”), a prepaid warrant for 93,750,000 shares of the Company’s common stock in
substantially the form set forth in Exhibit B hereto (the “Original Tranche
Warrant”), and a prepaid warrant for 31,250,000 shares of the Company’s common
stock in substantially the form set forth in Exhibit C hereto (the “Third
Tranche Warrant” and together with the Original Tranche Warrant, the
“Warrants”); and

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, the parties hereto agree as follows:

 

AGREEMENT

 

ARTICLE I.        EXCHANGE

 

1.01         Payment of $13,000,000. On the date of this Agreement, the Company
shall pay to the Lender $13,000,000 in cash (the “Cash”) via wire transfer
pursuant to the Lender’s wire instructions provided to the Company.

 

1.02         New Note and Warrants. On the date of this Agreement, the Company
will execute and deliver the New Note and the Warrants to the Lender. For the
avoidance of doubt, the parties agree that the Warrants are prepaid $0.03
exercise price warrants as partial consideration for the agreements contained
herein and no additional consideration shall be required to be paid by the
Lender to the Company to effect the exercise of the Warrants. For the avoidance
of doubt, no further payment is required upon conversion of the Warrants by the
holder thereof.

 

 

 

 

1.03         Return of Note. Upon receipt of the Exchange Consideration (as
defined below), the Lender will transfer, convey and assign all rights and
obligations under the 6% Convertible Note and the Securities Purchase Agreement
and the Lender’s other rights and obligations under the Transaction Documents
(as defined in the Securities Purchase Agreement) to the Company.

 

ARTICLE II.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Lender as of the date hereof as follows:

 

2.01         Organization, Good Standing and Power. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Nevada and has the requisite corporate power to own, lease and operate
its properties and assets and to conduct its business as it is now being
conducted.

 

2.02         Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and perform this Agreement, the New Note, the
Warrants, and each other agreement, instrument and certificate executed and
delivered by the Company in connection with the foregoing (collectively, the
“Operative Documents”) and to issue and sell the New Note and the Warrants in
accordance with the terms hereof. The execution, delivery and performance of the
Operative Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action, and no further consent or authorization of the
Company or its Board of Directors or stockholders is required except that for
the number of shares underlying the Warrants to be authorized the reverse stock
split and the amendment to the Company’s Articles of Incorporation approved by
stockholders at the Company’s special meeting of stockholders held on March 10,
2015 (the “Special Meeting”) must be effectuated by the Company. When executed
and delivered by the Company, except for the number of shares underlying the
Warrants (the “Warrant Shares”) needing to be authorized by the approval and
implementation of the reverse stock split and the amendment to the Company’s
Articles of Incorporation approved by stockholders at the Special Meeting, each
of the Operative Documents shall constitute a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

2.03         Issuance of Shares. Subject to the Warrant Shares needing to be
authorized by the approval and implementation of the reverse stock split and the
amendment to the Company’s Articles of Incorporation as set forth in the Proxy
Statement of the Company dated January 27, 2015, when the Warrant Shares are
issued in accordance with the terms of the Warrants, the Warrant Shares shall be
validly issued and outstanding, fully-paid, non-assessable and free any clear of
all liens, of any pre-emptive rights and rights of refusal of any kind.

 

 

 

 

2.04         No Conflicts. Subject to the Warrant Shares needing to be
authorized by implementation of the reverse stock split and the amendment to the
Company’s Articles of Incorporation approved by stockholders at the Special
Meeting, the execution, delivery and performance of the Operative Documents by
the Company, the performance by the Company of its obligations under the
Operative Documents, and the consummation by the Company of the transactions
contemplated by the Operative Documents, and the issuance of the Warrant Shares
as contemplated by the Operative Documents, do not and will not (i) violate or
conflict with any provision of the Company’s Articles of Incorporation (the
“Articles of Incorporation”) or Bylaws (the “Bylaws”), each as amended to date,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries’
respective properties or assets are bound, (iii) result in a violation of any
foreign, federal, state or local statute, law, rule, regulation, order, judgment
or decree (including federal and state securities laws and regulations)
applicable to the Company or any of its subsidiaries or by which any property or
asset of the Company or any of its subsidiaries are bound or affected, or (iv)
create or impose a lien, mortgage, security interest, charge or encumbrance of
any nature below (each, a “Lien”) on any property or asset of the Company or its
subsidiaries under any agreement or any commitment to which the Company or any
of its subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or by which any of their respective properties or assets
are bound, except, in the case of clauses (ii), (iii) and (iv), for such
conflicts, defaults, terminations, amendments, violations, acceleration,
cancellations, creations and impositions as would not, individually or in the
aggregate, reasonably be expected to have or result in any material adverse
effect on the business, operations, properties, prospects, or condition
(financial or otherwise) of the Company and its subsidiaries taken as a whole
and/or any condition, circumstance, or situation that would prohibit in any
material respect the ability of the Company to perform any of its obligations
under this Agreement or any of the other Operative Documents in any material
respect. Neither the Company nor any of its Subsidiaries is required under
foreign, federal, state or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under the Operative Documents or issue and sell the New Note or the
Warrants in accordance with the terms hereof.

 

2.05         SEC Documents, Financial Statements. The Common Stock of the
Company is registered pursuant to Section 12(g) of the Securities Exchange Act
of 1934, as amended (the “1934 Act”), and, since June 25, 2013, the Company has
timely filed (or has received a valid extension of such time of filing and has
filed any such Reports prior to the expiration of any such extension) all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the 1934 Act (all
of the foregoing including filings incorporated by reference therein being
referred to herein as the “SEC Documents”) other than the Form 10-Q for the
quarter ended September 30, 2014. At the times of their respective filings, the
Reports complied in all material respects with the requirements of the 1934 Act
and the rules and regulations of the SEC promulgated thereunder. The Reports did
not, and do not, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with Regulation S-X and all other published rules and regulations of
the SEC. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its consolidated Subsidiaries as of
the dates thereof and the results of operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments).

 

2.06         Disclosure. Following the filing of the Form 8-K referred to in
Section 4.04, except for the information concerning the transactions
contemplated by this Agreement, the Company confirms that neither it nor any
other person or entity acting on its behalf has provided the Lender or its
agents or counsel with any information that constitutes or might constitute
material, nonpublic information. The Company understands and confirms that the
Purchasers will rely on the foregoing representation in effecting transactions
in the securities of the Company.

 

 

 

 

2.07          Solvency. Based on the consolidated financial condition of the
Company and its subsidiaries taken as a whole, after giving effect to the
transactions contemplated hereby: (i) the fair saleable value of the Company’s
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature, and (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof. The Company does not intend to incur debts beyond its ability to pay
such debts as they mature (taking into account the timing and amounts of cash to
be payable on or in respect of its debt). The Company has no knowledge of any
facts or circumstances which lead it to believe that it will file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction within one year from the Closing Date.

 

2.08         Holding Period. Assuming the accuracy of the representations and
warranties of the Lender in Section 3.03, pursuant to Rule 144 promulgated under
the Securities Act of 1933, as amended (“Securities Act”), the holding period of
the Warrant Shares underlying the Original Tranche Warrants tacks back to April
22, 2014 (the issuance date of the Original Note) and the holding period of the
Warrant Shares underlying the Third Tranche Warrant tacks back to October 15,
2014 (the date of the Third Amendment). The Company agrees not to take a
position contrary to this paragraph. The Company agrees to take all actions,
including, without limitation, the issuance by its legal counsel of any legal
opinions to the Lender or the Company’s transfer agent, necessary to issue the
Warrant Shares without restriction and not containing any restrictive legend
without the need for any action by the Lender in connection with a sale of the
Warrant Shares by the Lender. The Cash, the New Note and the Warrants (the
“Exchange Consideration”) are being issued in substitution and exchange for and
not in satisfaction of all rights and obligations under the 6% Convertible Note
and the Securities Purchase Agreement. The Exchange Consideration shall not
constitute a novation or satisfaction and accord of any of the 6% Convertible
Note or the Securities Purchase Agreement or any related rights.

 

ARTICLE III.       REPRESENTATIONS AND WARRANTIES OF THE HOLDER

 

The Lender represents and warrants to the Company as of the date hereof as
follows:

 

3.01         Organization and Standing of the Lender. Lender is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization.

 

3.02         Authorization and Power. The Lender has the requisite power and
authority to enter into and perform the Operative Documents. The execution,
delivery and performance of the Operative Documents by the Lender and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of Lender or its managers or members is required. When executed
and delivered by the Lender, the Operative Documents shall constitute valid and
binding obligations of the Lender enforceable against the Lender in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

 

3.03         Holding Period. The Lender has been the sole beneficial and record
owner of (i) the Original Tranche (as defined in the 6% Convertible Note), and
the purchase price therefor has been fully paid, since April 22, 2014, and (ii)
the Third Tranche (as defined in the 6% Convertible Note), and the purchase
price therefor has been fully paid, since October 15, 2014.

 

 

 

 

ARTICLE IV.         COVENANTS AND AGREEMENTS

 

Unless otherwise specified in this Article, for so long as the New Note, the
Warrants and/or the Warrant Shares are outstanding, the Company and the Lender
hereby covenant to each other:

 

4.01         Compliance with Laws; Commission. The Company shall take all
necessary actions and proceedings as may be required by applicable law, rule and
regulation, for the legal and valid issuance (free from any restriction on
transferability under federal securities laws) of the Warrant Shares to the
Lender or the subsequent holders.

 

4.02         Registration and Listing. The Company shall cause its Common Stock
to continue to be registered under Sections 12(g) or Section 12(b) of the 1934
Act, to comply in all material respects with its reporting and filing
obligations under the 1934 Act and to not take any action or file any document
(whether or not permitted by the Securities Act or the rules promulgated
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under the 1934 Act or Securities Act even
if the rules and regulations thereunder would permit such termination. Without
limiting the foregoing, the Company shall take all necessary action to satisfy
the requirements of Rule 144(c)(1) and Rule 144(i)(2). The Company currently
meets the requirements of Rule 144(i)(2) and the Warrant Shares, assuming the
accuracy of the Lender’s representation under Section 3.03, may be resold by the
Lender under Rule 144.

 

4.03         Pledge of Warrant Shares. The Company acknowledges and agrees that
the Warrant Shares may be pledged by the Lender in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Warrant Shares. The pledge of the Warrant Shares shall not be deemed to be a
transfer, sale or assignment of the Warrant Shares hereunder, and the Lender
shall not be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Operative Document. The Company, at the Lender’s expense hereby agrees to
execute and deliver such documentation as the Lender may reasonably request in
connection with a pledge of the Warrant Shares by the Lender.

 

4.04         Disclosure of Transaction. The Company shall on or before 5:30 p.m.
eastern time on March 13, 2015 file a Current Report on Form 8-K, including the
Operative Documents as exhibits thereto, with the SEC. From and after the filing
of the Form 8-K, the Company represents to the Lender that it shall have
publicly disclosed all material, non-public information delivered to Lender by
the Company, or any of their respective officers, directors, employees or
agents.

 

4.05         Disclosure of Material Information; No Obligation of
Confidentiality.

 

(a)          The Company covenants and agrees that neither it nor any other
person or entity acting on its behalf will provide the Lender or its agents or
counsel with any information that the Company believes constitutes non-public
information, unless prior thereto the Lender shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that the Lender shall be relying on the foregoing
representations in effecting transactions in securities of the Company. In the
event of a breach of the foregoing covenant by the Company, or any of its
subsidiaries, or any of its or their respective officers, directors, employees
and agents, in addition to any other remedy provided herein or in the Operative
Documents, the Company shall publicly disclose any material, non-public
information in a Current Report on Form 8-K within one business day following
the date that it discloses such information to the Lender or such earlier time
as may be required by Regulation FD or other applicable law.

 

 

 

 

(b)          The Lender shall not be deemed to have any obligation of
confidentiality with respect to (i) any non-public information of the Company
disclosed to such Purchaser in breach of Section 4.05(a) (whether or not the
Company files a Current Report on Form 8-K as provided above), (ii) the fact
that the Lender has exercised any of its rights and/or remedies under the
Operative Documents or (iii) any information obtained by the Lender as a result
of exercising any of its rights and/or remedies under the Operative Documents.
In further addition, the Lender shall not be deemed to be in breach of any duty
to the Company and/or to have misappropriated any non-public information of the
Company, if the Lender engages in transactions of securities of the Company,
including, without limitation, any hedging transactions, short sales or any
derivative transactions based on securities of the Company while in possession
of such non-public information.

 

(c)          Any Form 8-K, including all exhibits thereto, filed by the Company
pursuant to Section 4.04 shall be subject to prior review and comment by the
Lender.

 

(d)          From and after the filing of any such Form 8-K pursuant to Section
4.04 with the SEC, no Purchaser shall be in possession of any material,
nonpublic information received from the Company, any of its subsidiaries or any
of their respective officers, directors, employees or agents that is not
disclosed in such Form 8-K filed pursuant to Section 4.04.

 

4.06         Further Assurance. The Lender shall, at any time after the receipt
of the Cash, the New Note and the Warrants, promptly (i) execute (to the extent
necessary) and deliver all commercially reasonable documents and instruments
reasonably required to assign, convey and transfer the 6% Convertible Notes and
related rights and obligations under the Transaction Documents to the Company;
and (ii) deliver to such person or entity as the Company shall direct all
possessory collateral held by the Lender to secure the 6% Convertible Note. The
foregoing shall be at the Company’s sole expense.

 

4.07         Subordination Agreement. Promptly upon request by the Company, the
Lender agrees to execute and deliver a Subordination Agreement substantially in
the form attached as Exhibit D hereto.

 

4.08         Reverse Stock Split. On or prior to the date hereof, the Company
has made all filings with FINRA necessary to effectuate the reverse stock split
and the amendment to the Company’s Articles of Incorporation as set forth in the
Proxy Statement of the Company dated January 27, 2015, and approved by
stockholders at the Special Meeting. The Company shall use its reasonable best
efforts to effectuate such reverse stock split as soon as practicable and in any
event not later than March 24, 2015. Upon effectuating the reverse stock split,
the Warrant Shares shall, irrevocably and unconditionally, be reserved for
issuance in accordance with the terms of the Warrants and the irrevocable
transfer agent instructions referred to therein (the “Irrevocable Transfer Agent
Instructions”) (disregarding any contingencies set forth in the Irrevocable
Transfer Agent Instructions with respect to the availability of authorized
shares).

 

4.09         Legal Opinions. The Company shall cause its legal counsel to issue
any legal opinion referred to in the Irrevocable Transfer Agent Instructions at
the Company’s expense.

 

ARTICLE V.      MISCELLANEOUS

 

5.01         Fees and Expenses. The Company shall reimburse the Lender for all
costs and expenses incurred by the Lender in connection with the negotiation,
drafting and execution of the Operative Documents and the transactions
contemplated thereby (including all reasonable legal fees, travel, disbursements
and due diligence in connection therewith and all fees incurred in connection
with any necessary regulatory filings and clearances). In addition, the Company
shall pay all reasonable fees and expenses incurred by the Lender in connection
with the enforcement of this Agreement or any of the other Operative Documents,
including, without limitation, all reasonable attorneys’ fees and expenses;
provided, however, that in the event that the enforcement of this Agreement is
contested and it is finally judicially determined that the Lender was not
entitled to the enforcement of the Operative Document sought, then the Lender
shall reimburse the Company for all fees and expenses paid pursuant to this
sentence. The Company shall be responsible for its own fees and expenses
incurred in connection with the transactions contemplated by this Agreement. The
Company shall pay all fees of its transfer agent, stamp taxes and other taxes
and duties levied in connection with the delivery of the Note, the Warrants
and/or the Warrant Shares to each Purchaser. This provision shall survive
termination of this Agreement and the Operative Documents.

 

 

 

 

5.02         Specific Performance; Consent to Jurisdiction; Venue.

 

(a)          The Company and the Lender acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement or
the other Operative Documents were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement or the other Operative Documents
and to enforce specifically the terms and provisions hereof or thereof without
the requirement of posting a bond or providing any other security, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.

 

(b)          The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue. The parties irrevocably consent to personal jurisdiction in the state and
federal courts in New York County of the state of New York. The Company and the
Lender consent to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section 5.02
shall affect or limit any right to serve process in any other manner permitted
by law. The parties hereby waive all rights to a trial by jury.

 

(c)          Notwithstanding the foregoing, the parties agree that venue for any
dispute arising under this Agreement with respect to any security interests and
liens that the Lender may have on any property of the Company or any of its
direct or indirect subsidiaries located in the United Kingdom or subject to the
jurisdiction of English courts will lie exclusively in the English courts
located in London, England, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that such courts are not the proper
venue.

 

5.03         Amendment. No provision of this Agreement may be waived or amended
except in a written instrument signed by the Company and the Lender.

 

5.04         Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur or (c) upon delivery by e-mail (if delivered on a Business Day
during normal business hours where such notice is to be received) upon
recipient’s actual receipt and acknowledgement of such e-mail. The addresses for
such communications shall be:

 

 

 

 

If to the Company:

Electronic Cigarettes International Group, Ltd.

14200 Ironwood Drive

Grand Rapids, Michigan 49534

Attention: Philip Anderson

Telephone No.: (616) 384-3272

Facsimile No.:

E-mail: phil.anderson@ecigcorporate.com

    with a copy to:

Robinson Brog Leinwand Greene Genovese & Gluck P.C.

875 Third Avenue, New York, New York 10022

Attention: David E. Danovitch, Esq.

Telephone No.: (212) 603-6391

Facsimile No.:

E-mail: ded@robinsonbrog.com

 

If to the Lender:

with a copy to:

 

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.

 

5.05         Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

 

5.06         Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

 

5.07         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. The Lender
may assign the New Note, the Warrants and/or the Warrant Shares and its rights
under this Agreement and the other Operative Documents and any other rights
hereto and thereto without the consent of the Company. The Company may not
assign or delegate any of its rights or obligations hereunder or under any
Operative Document.

 

5.08         No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.

 

5.09         Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles that would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

 

5.10         Survival. The covenants, agreements and representations and
warranties of the Company under the Operative Documents shall survive the
execution and delivery hereof indefinitely.

 

 

 

 

5.11         Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. Signature pages to this Agreement
may be delivered by facsimile or other means of electronic transmission.

 

5.12         Publicity. Subject to Section 4.04, the Company agrees that it will
not disclose, and will not include in any public announcement, the names of the
Lender without the consent of the Lender, which consent shall not be
unreasonably withheld or delayed, or unless and until such disclosure is
required by law, rule or applicable regulation, and then only to the extent of
such requirement. Notwithstanding the foregoing, the Lender consents to being
identified in any filings the Company makes with the SEC to the extent required
by law or the rules and regulations of the SEC.

 

5.13         Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

 

5.14         Further Assurances. From and after the date of this Agreement, upon
the request of the Lender or the Company, the Company and the Lender shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the other Operative
Documents.

 

5.15         Time Is of the Essence. Time is of the essence of this Agreement
and each Operative Document.

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Exchange
Agreement to be duly executed by their respective authorized officers as of the
date first above written.

 

ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD.

 

By:     Name: Philip Anderson Title: CFO

 

   

 

By:     Name:     Title:    

 

 

 

 

EXHIBIT A

 

FORM OF NEW NOTE

 

 

 

 

EXHIBIT B

 

FORM OF ORIGINAL TRANCHE WARRANT

 

 

 

 

 

EXHIBIT C

 

THIRD TRANCHE WARRANT

 

 

 

 

 

EXHIBIT C

 

SUBORDINATION AGREEMENT

 

 

